f UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) ☒ ANNUAL REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the fiscal year ended December31, 2016 or ☐ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number: 001-36643 AAC HOLDINGS, INC. (Exact Name of Registrant as Specified in Its Charter) Nevada 35-2496142 (State or other jurisdiction ofincorporation or organization) (I.R.S. EmployerIdentification No.) 200 Powell Place Brentwood, Tennessee 37027 (Address, including zip code, of registrant’s principal executive offices) (615)732-1231 (Registrant’s telephone number, including area code) Securities registered pursuant to Section12(b) of the Act: Title of each Class Name of exchange on which registered Common Stock, $0.001 par value New York Stock Exchange Securities registered pursuant to Section12(g) of the Act: None Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes☐No☒ Indicate by check mark if the registrant is not required to file reports pursuant to Section13 or Section15(d) of the Act.Yes☐No☒ Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90 days.Yes☒No☐ Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes☒No☐ Indicate by check mark if disclosure of delinquent filers pursuant to Item405 of Regulation S-K (§229.405 of this chapter) is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.☐ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Largeacceleratedfiler ☐ Acceleratedfiler ☒ Non-accelerated filer ☐(Do not check if a smaller reporting company) Smallerreportingcompany ☐ Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes☐No ☒ As of June30, 2016, the last business day of the registrant’s most recently completed second fiscal quarter, the aggregate market value of the registrant’s common stock held by non-affiliates of the registrant (based on the closing price of $22.82 on that date), was approximately $247,400,000.Common stock held by each officer and director and by each person known to the registrant who owned 5% or more of the outstanding common stock has been excluded in that such persons may be deemed affiliates. This determination of affiliate status is not necessarily a conclusive determination for other purposes. As of February 24, 2017, there were 23,690,436 shares of the registrant’s common stock outstanding. DOCUMENTS INCORPORATED BY REFERENCE Portions of the Registrant’s definitive proxy materials for its 2017 Annual Meeting of Stockholders are incorporated by reference into Part III hereof. AAC HOLDINGS, INC. ANNUAL REPORT ON FORM 10-K TABLE OF CONTENTS PART I Item1. Business 3 Item1A. Risk Factors 14 Item1B. Unresolved Staff Comments 26 Item2. Properties 26 Item3. Legal Proceedings 27 Item4. Mine Safety Disclosures 27 PART II Item5. Market for Registrant’s Common Equity, Related Stockholder Matters and Issuer Purchases of Equity Securities 28 Item6. Selected Financial Data 30 Item7. Management’s Discussion and Analysis of Financial Condition and Results of Operations 32 Item7A. Quantitative and Qualitative Disclosures About Market Risk 48 Item8. Financial Statements and Supplementary Data 48 Item9. Changes in and Disagreements with Accountants on Accounting and Financial Disclosure 48 Item9A. Controls and Procedures 48 Item9B. Other Information 49 PART III Item10. Directors, Executive Officers and Corporate Governance 50 Item11. Executive Compensation 50 Item12. Security Ownership of Certain Beneficial Owners and Management and Related Stockholder Matters 50 Item13. Certain Relationships and Related Transactions, and Director Independence 50 Item14. Principal Accounting Fees and Services 50 PART IV Item15. Exhibits and Financial Statement Schedules 51 Item 16 Form 10-K Summary 51 SIGNATURES 2 PART I Unless we indicate otherwise or the context requires, “we,” “our,” “us” and the “company” refer, prior to the Reorganization Transactions discussed below, to American Addiction Centers, Inc. and, after the Reorganization Transactions, to AAC Holdings, Inc., in each case together with their consolidated subsidiaries, respectively. The term “Holdings” refers to AAC Holdings, Inc. and the term “AAC” refers to American Addiction Centers, Inc. Item1. Business. Company Overview We are a provider of inpatient and outpatient substance abuse treatment services for individuals with drug and alcohol addiction. In addition to our inpatient and outpatient treatment services, we perform drug testing and diagnostics laboratory services and provide physician services to our clients.As of December 31, 2016, we operated 12 residential substance abuse treatment facilities located throughout the United States, focused on delivering effective clinical care and treatment solutions across 1,140 beds, which includes 668 licensed detoxification beds, 18 standalone outpatient centers, and 202 sober living beds across three locations.
